Citation Nr: 1432500	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-04 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, including as secondary to a service-connected bilateral (left and right) ankle disability.

2.  Entitlement to service connection for a left knee disorder, including as secondary to the service-connected bilateral ankle disability.

3.  Entitlement to service connection for a left wrist disorder, including as secondary to the service-connected bilateral ankle disability.

4.  Entitlement to service connection for a right wrist disorder, including as secondary to the service-connected bilateral ankle disability.

5.  Whether there is new and material evidence to reopen the claim of entitlement to service connection for a left hip disorder, including as secondary to the service-connected bilateral ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified in support of his claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, also known as a Travel Board hearing.

Subsequently, in February 2012 the Board reopened the claims for service connection for left shoulder, left knee, and bilateral wrist disabilities.  But rather than immediately deciding these claims on their underlying merits, the Board instead remanded them to the Agency of Original Jurisdiction (AOJ) for further development.  The Board also remanded the petition to reopen the claim for service connection for a left hip disorder, but without first reopening this claim, so, unlike the others, there still has to be new and material evidence concerning this claim to warrant further consideration of it on a de novo basis.

FINDINGS OF FACT

1.  Disorders of the left shoulder, left knee, and wrists are not shown to have initially manifested during the Veteran's service and the most probative evidence does not link these claimed disorders to his service nor are they found to have been caused or permanently worsened by his service-connected bilateral ankle disability.

2.  A July 2005 rating decision denied service connection for a left hip disorder on the basis there was no probative evidence confirming the Veteran had this claimed disorder.  

3.  The additional evidence received since that decision is cumulative or redundant of evidence already of record and considered in that earlier decision and does not relate to an unestablished fact necessary to substantiate this claim or raise a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  Left shoulder, left knee, and bilateral wrist disorders were not incurred in or aggravated by service, may not be presumed to have been, and are not proximately due to, the result of, or aggravated by the service-connected bilateral ankle disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The July 2005 rating decision denying service connection for a left hip disorder is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

3.  There is not new and material evidence since that July 2005 rating decision to reopen this claim for service connection for a left hip disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the duties to notify and assist claimants with their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements of the VCAA essentially require VA to notify a claimant of the evidence that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide, and ideally before initially adjudicating the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

These notice requirements apply to all five elements of a service-connection claim:  1) Veteran status, 2) existence of a disability, 3) a connection between a Veteran's service and the disability, but also concerning the "downstream" 4) degree of disability, i.e., disability rating, and 5) effective date of the disability in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initially adjudicating these claims, so in the preferred sequence, July and October 2008 letters to the Veteran notified him of what information and evidence was needed to substantiate the claims for service connection as well as what information and evidence he needed to submit versus what information and evidence VA would obtain for him or on his behalf.  Additionally, the letters provided him information pertaining to the assignment of "downstream" disability ratings and effective dates, as well as the type of evidence impacting those additional determinations, consistent with Dingess/Hartman.  


On the other hand, timely notice in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), was not provided for the petition to reopen the claim for service connection for a left hip disorder.  Kent requires additional notice of the applicable definition of new and material evidence to reopen the claim, discussion of the reasons the claim is subject to a previous final denial, and explanation of what the evidence needs to show in order for the claim to be reopened.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the basis of the prior denial).

This additional notice was later provided in February 2012, however, pursuant to the Board's February 2012 remand directive.  And if, as here, notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is still preserved, not frustrated, since the claimant is still given meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Here, the claim was readjudicated in an October 2012 SSOC, thereby "curing" the timing defect in the provision of this additional Kent notice.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the claimant, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  There is no such pleading or allegation in this instance, including since the remand of these claims in February 2012.


The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims being decided.  

Regarding the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that, pursuant to 38 C.F.R. § 3.103(c)(2) , the VLJ chairing a hearing must satisfy two duties to comply this VA regulation, consisting of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Here, to this end, the presiding VLJ identified the issues and emphasized the need for nexus opinions favoring the claims, in terms of etiologically linking these alleged disabilities either directly, presumptively or secondarily to the Veteran's military service.  Indeed, as a direct result, the case was held in abeyance for 60 days following the hearing to allow him time to obtain the necessary evidence, and then the claims as mentioned subsequently were remanded for additional development and notice.  The Veteran and his representative have not alleged that there were any deficiencies in the hearing related to the presiding VLJ's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Therefore, the Board finds that any deficiency in the hearing was not prejudicial.  See id.  

The file contains service treatment records (STRs), VA medical records that include examination reports, and lay statements.

A VA examination was not requested with regards to the petition to reopen the claim for service connection for a left hip disorder since the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen unless the claim has been reopened, and this is not occurring here.  See 38 C.F.R. § 3.159(c)(4)(iii) (2013).

The Veteran resultantly has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II.  Service Connection

Legal Criteria

Service connection is granted for current disability resulting from a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain conditions are considered chronic, per se, like arthritis, and therefore will be presumed to have been incurred in service if they manifested to a compensable degree (meaning to at least 10-percent disabling) within a year after discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744 -52747 (Sept. 7, 2006).  

And regardless of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible). Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).


When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).


In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076 ; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") portion of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

A review of the Veteran's STRs reveals there were no complaints, findings, or diagnosis relative to his left shoulder or wrists.  A July 1991 STR shows he fell down 6 steps due to his ankle giving out.  His complaints included left knee pain, but on examination the left knee was normal.  The separation examination and medical history were negative regarding the claimed left shoulder, left knee, and bilateral wrist disabilities.  His military service ended in November 1993.

Post-service treatment records document the Veteran's complaints of left shoulder, left knee, and wrist pain, but do not contain any diagnoses.  See September 2006 VA treatment record and private treatment records from May to July 2007.

During an April 2008 VA examination, the Veteran reported having multiple falls because of his bilateral ankle instability.  When he has fallen he has tried to catch himself and has also hurt his knee, shoulder and wrists on other occasions.  His recent occupation has been in construction and he had pain while shoveling and with other duties that affect his shoulders and wrists.  He had wrist pain with overuse and knee pain with walking.  He reported his symptoms were intermittent with remissions for his wrists and progressive worsening for his knees and shoulders.  April 2008 X-rays of his left shoulder, left knee, and wrists were normal.  The examiner diagnosed left shoulder bursitis, bilateral wrist tendonitis and left knee patellofemoral syndrome, but opined these disorders were less likely than not caused by the service-connected bilateral ankle disability and/or treatment in service or secondary to falls due to the service-connected bilateral ankle disability.  The rationale was that there was no evidence of any direct trauma to the knee, wrists, or shoulder caused by a fall related to instability.  The bilateral shoulder bursitis and wrist tendonitis are most likely related to the Veteran's occupation as a construction worker caused by overuse.  There is no radiological evidence of left knee arthritis.  There also is not enough evidence to support damage in the knees, hips or wrist or shoulder caused by the ankle instability.

Since the Board found the examiner did not address the question of secondary service connection on the basis of aggravation, a supplemental opinion was sought.  In April 2012, the VA physician opined that the service-connected bilateral ankle disability also did not cause any aggravation of the left wrist, left knee, and bilateral wrist disorders beyond the natural progression of the conditions.  Her rationale was that there was no evidence of any abnormality on the X-rays of the left shoulder, left, knee, and wrists nor was there evidence of significant pathology regarding these areas.  She reiterated her opinion regarding direct causation and again explained why the conditions did not appear to be chronic conditions caused by direct injury to these joints secondary to repeated falling due to ankle instability.

A VA medical record also in April 2012 contains a nexus opinion, but it is one that is in favor of the claim.  The intern noted the Veteran had various joint complaints that included left knee pathology and commented that the Veteran's bilateral ankle instability was leading to all of his other chronic pains because of repeated injuries from falls at work.

With regards to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons based on medical evidence in the record for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinksi, 1 Vet. Appl. 171 (1991)). Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In determining the probative value to be assigned to a medical opinion, in particular, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.


The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In weighing the probative value of these conflicting medical opinions, the Board finds the VA intern's opinion carries less weight because it is not accompanied by sufficient explanatory rationale.  Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).

Conversely, the Board finds the VA compensation examiner's opinions are adequate to adjudicate these claims as they were based on thorough reviews of the evidence, including the Veteran's contentions, and are supported with explanatory rationale.  In essence, the physician explained why the likely cause of the claimed disabilities was the nature of the Veteran's employment and why there was no aggravation or permanent worsening of the left shoulder bursitis, left knee patellofemoral syndrome, and bilateral wrist tendonitis due to there being only a minimal degree of pathology associated with these disorders.

In short, a preponderance of the evidence is against finding that the Veteran's left shoulder, left knee, and bilateral wrist disorders are proximately due to, the result of, or are being permanently aggravated by his service-connected bilateral ankle disability (in particular, by its associated instability).

As for direct and presumptive service connection, the Veteran does not contend and the evidence does not otherwise show that the claimed disabilities (arthritis especially) began during his service or during the one-year presumptive period after it concluded.  In this regard, there is no evidence of left shoulder, left knee or bilateral wrists issues during his service or during the immediately succeeding year.  While there was one occasion on which he complained of left knee pain, there was no evidence of any underlying pathology to warrant an actual diagnosis.  Generally, service connection is only available for actual disabilities and not just for mere symptoms, unless, as an exception, they are part of a 
multi-symptom illness of the undiagnosed variety.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  While he is shown to have current diagnoses, there is no probative evidence linking them to his military service.  As discussed, the VA compensation examiner has linked them, instead, to activity at his 
post-service employment, so in his civilian life.

When the preponderance of the evidence is against a claim, the benefit-of-the-doubt does not apply and the claim must be denied.

III.  Petition to Reopen a Previously-Denied Claim

When a petition to reopen a finally-decided claim is received, VA must first determine whether the evidence presented or secured since the last final and binding disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  VA adjudicators also do not have to blindly accept as true assertions that are beyond the competence of the person making them.

The Court rather recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold" and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

The RO previously denied service connection for a left hip disorder.  In considering the Veteran's STRs, VA treatment records, and lay statements, the RO found no evidence of a left hip disorder during or since his military service.  Consequently, the claim was denied in a July 2005 rating decision, which became final and binding in the absence of a perfected appeal.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

So that prior denial of this claim turned on the absence of a then current disability.  Under VA law, the cornerstone of a valid claim for service connection consists of competent evidence of the present disability claimed.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  See, too, Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Having reviewed the additional evidence provided since that original denial of this claim, the Board finds it fails to establish the presence of a left hip disorder.  VA treatment records note the Veteran's complaints of left hip pain, but there was no underlying diagnosis.  Likewise, a VA examination indicates he complained of left hip pain, but a diagnosis was not offered.  X-rays of the left hip in April 2008 were unremarkable for any abnormality.

The Veteran's testimony also does not establish a left hip disorder diagnosis.

In essence, then, the newly-submitted evidence continues to only reflect complaints of left hip pain, which does not establish the presence of an actual underlying disability.  See again Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (holding that symptoms such as pain, alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).

Thus, the Board finds that no newly-submitted evidence establishes the element of current disability; therefore, this claim for a left hip disorder is not reopened.  As the requirements to reopen this claim have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen this claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a bilateral (left and right) wrist disorder is denied.

The petition to reopen the claim for service connection for a left hip disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


